ANSTEAD, Judge,
concurring in part, dissenting in part.
By separate opinion, I have dissented to this Court’s opinion in Case Nos. 86,900 and 86,901 affirming the denial of postconviction relief. Earlier, Justices Shaw and Kogan had dissented to our denial of CCR’s request for a stay of appellant’s execution in order to allow for a reasonable opportunity to investigate appellant’s postconviction claims. Now that it is apparent that there are several matters of substance requiring a stay and further investigation, I would now join my colleagues in granting a stay. For that reason, I dissent from that portion of the Court’s opinion denying a stay in order to permit a reasonable and orderly investigation of the postconvietion claims.
SHAW and KOGAN, JJ., concur.